     Case 2:16-cv-00856-KJM-CKD Document 56 Filed 09/08/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   VINCENT RIVERA,                                    No. 2:16-cv-0856 KJM CKD P
12                      Petitioner,
13           v.                                         ORDER
14   S. PEERY,
15                      Respondent.
16

17           Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus under 28 U.S.C. § 2254. The matter was referred to a United States Magistrate Judge as

19   provided by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On January 29, 2020, the magistrate judge filed findings and recommendations, which

21   were served on all parties and which contained notice to all parties that any objections to the

22   findings and recommendations were to be filed within fourteen days. Neither party has filed

23   objections to the findings and recommendations.

24           The court presumes that any findings of fact are correct. See Orand v. United States,

25   602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed

26   de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law

27   by the magistrate judge are reviewed de novo by both the district court and [the appellate] court

28   /////
                                                       1
     Case 2:16-cv-00856-KJM-CKD Document 56 Filed 09/08/20 Page 2 of 2

 1   . . . .”). Having reviewed the file, the court finds the findings and recommendations to be
 2   supported by the record and by the proper analysis.
 3          Accordingly, IT IS HEREBY ORDERED that:
 4          1. The findings and recommendations filed January 29, 2020, are adopted in full;
 5          2. Respondent’s motion to dismiss (ECF No. 45) is granted;
 6          3. All claims appearing in petitioner’s second amended petition for writ of habeas corpus
 7   except part 1 of claim 2 and claim 4 are dismissed; and
 8          4. Respondent shall file an answer concerning the remaining claims within 30 days.
 9   DATED: September 7, 2020.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
